          Case 5:20-cv-04084-EFM-TJJ Document 24 Filed 03/10/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                      )
          Plaintiff,                                 )
                                                     )
v.                                                   )      Case. No. 20-cv-4084-EFM-TJJ
                                                     )
                                                     )
STATE OF KANSAS, et al.,                             )
           Defendants.                               )
                                                     )


                                    MOTION TO DISMISS


          Tom Day, Director of the Office of Legislative Administrative Services, sued in his

official capacity, respectfully moves the Court for an Order dismissing this lawsuit

against him, pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

          The Court lacks jurisdiction to consider Plaintiff’s Complaint as it fails to contain

facts clearly demonstrating standing and a justiciable case or controversy within the

limited Article III jurisdiction of this Court, particularly for the mandatory prospective

injunctive and declaratory relief sought against Tom Day. The Complaint also fails to

state a claim for prospective injunctive relief against Day within the narrow exception to

Eleventh Amendment immunity provided by Ex parte Young.1

          In addition to the jurisdictional defects, the Complaint fails to state a plausible

claim of discrimination under Title II of the Americans with Disabilities Act (“ADA”) as




1
    209 U.S. 123 (1908).

                                                 1
       Case 5:20-cv-04084-EFM-TJJ Document 24 Filed 03/10/21 Page 2 of 2




to Tom Day as elaborated upon in the Memorandum submitted herewith as per D. Kan.

7.1 and 7.6.

       WHEREFORE Tom Day, Director of Legislative Administrative Services, sued in

his official capacity, respectfully requests that this action against him be dismissed.

                                              Respectfully submitted,

                                              OFFICE OF ATTORNEY GENERAL
                                              DEREK SCHMIDT

                                              /s M.J. Willoughby
                                              M.J. Willoughby, KS 14059
                                              Assistant Attorney General
                                              120 SW 10th Avenue, 2nd Floor
                                              Topeka, Kansas 66612-1597
                                              Phone: (785) 296-2215
                                              Fax: (785) 291-3767
                                              Email: MJ.Willoughby@ag.ks.gov
                                              Attorney for Tom Day, Director, LAS
                                              Sued in his Official Capacity Only

                                 CERTIFICATE OF SERVICE

       I certify that on March 10, 2021, the foregoing was electronically filed with the clerk of
the court using the CM/ECF system, which will send a notice of electronic filing to all participants,
and a copy served upon Plaintiff by first-class mail postage prepaid addressed to:

       Chris Haulmark, 600 S. Harrison St., Apt. # 11, Olathe, KS 66061, Plaintiff pro se.

                                              /s M.J. Willoughby
                                              M.J. Willoughby
                                              Assistant Attorney General




                                                 2
